DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Response to Amendment
This office action is responsive to preliminary amendment dated 08 October 2021. Claims 1-20 have been cancelled and claims 21-40 are currently pending. 
Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 08 October 2021, 03 March 2022, and 17 June 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11169746. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter and the claims of the issued Patent make obvious the claims of the current application as shown in the example claims in the table below.
Instant application
US11169746B2
21. (New) A system comprising: a first computing device comprising a first backend; and a plurality of storage devices, wherein: the first backend comprises one or more buckets, each bucket of the one or more buckets is operable to build a failure resilient stripe, and the first computing device is operable to transfer a bucket of the one or more buckets to a second backend on a second computing device.

22. (New) The system of claim 21, wherein the first computing device is operable to split a bucket on the first backend into a first split bucket and a second split bucket.

23. (New) The system of claim 21, wherein a bucket is operable to build a plurality of failure resilient stripes.

24. (New) The system of claim 21, wherein the first computing device is operable to split a bucket on the first backend into three or more split buckets.

25. (New) The system of claim 21, wherein each bucket on the first backend is operable to build a new failure resilient stripe, and wherein a most recently added storage device of the plurality of storage devices is selected for the new failure resilient stripe.

26. (New) A system comprising: a first computing device comprising a first backend; and a plurality of storage devices, wherein: the first backend comprises one or more buckets, each bucket of the one or more buckets is operable to build a failure resilient stripe that spans a group storage devices that are selected from the plurality of storage devices, and a most recently added storage device of the plurality of storage devices is selected prior to an occupied storage device.

27. (New) The system of claim 26, wherein the first computing device is operable to transfer a bucket of the one or more buckets to a second backend on a second computing device.

28. (New) The system of claim 26, wherein the first computing device is operable to split a bucket on the first backend into a first split bucket and a second split bucket.

29. (New) The system of claim 26, wherein a bucket is operable to build a plurality of failure resilient stripes.

30. (New) The system of claim 26, wherein the first computing device is operable to split a bucket on the first backend into three or more split buckets.

31. (New) A method comprising: building a failure resilient stripe, using a bucket of a first computing device backend, such that the failure resilient stripes spans a group storage devices that are selected from the plurality of storage devices; and transferring the bucket to a second computing device backend.

32. (New) The method of claim 31, wherein the method comprises splitting the bucket on the first computing device backend into a first split bucket and a second split bucket.

33. (New) The method of claim 31, wherein the method comprises building a plurality of failure resilient stripes using the bucket of the first computing device backend.

34. (New) The method of claim 31, wherein the method comprises splitting the bucket on the first computing device backend into three or more split buckets.

35. (New) The method of claim 31, wherein the method comprises: selecting a most recently added storage device of the plurality of storage devices for a new failure resilient stripe; and building the new failure resilient stripe.

36. (New) A method comprising: forming a group of storage devices, on a first computing device, by selecting a storage device from a plurality of storage devices according to when the storage device was added to the plurality of storage devices; and building a failure resilient stripe that spans the group storage devices.

37. (New) The method of claim 36, wherein the method comprises transferring the bucket to a second computing device.

38. (New) The method of claim 36, wherein the method comprises splitting the bucket on into a first split bucket and a second split bucket.

39. (New) The method of claim 36, wherein the method comprises building a plurality of failure resilient stripes using the bucket.

40. (New) The method of claim 36, wherein the first computing device is operable to split a bucket into three or more split buckets.
1. A system comprising:
a first computing device comprising a first backend; and
a plurality of storage devices, wherein:
the first backend comprises one or more buckets,
each bucket of the one or more buckets is operable to build a plurality of failure resilient stripes such that each of the plurality of failure resilient stripes comprises a plurality of storage blocks,
each storage block of the plurality of storage blocks in a failure resilient stripe is located in a different storage device of the plurality of storage devices, and
if the first backend comprises at least two buckets, the first computing device is operable to transfer a bucket of the at least two buckets to a second backend on a second computing device.
2. The system of claim 1, wherein the first computing device is operable to split a bucket on the first backend into a first split bucket and a second split bucket.
3. The system of claim 2, wherein a plurality of failure resilient stripes associated with the bucket on the first backend is distributed among the first split bucket and the second split bucket.
4. The system of claim 2, wherein the first computing device is operable to split the first split bucket into a third split bucket and a fourth split bucket.
5. The system of claim 1, wherein each bucket on the first backend is operable to build a new failure resilient stripe according to an available capacity of the plurality of storage devices, and wherein a most recently added storage device of the plurality of storage devices is selected for the new failure resilient stripe.
6. A system comprising:
a first computing device comprising a first backend; and
a plurality of storage devices, wherein:
the first backend comprises one or more buckets,
each bucket of the one or more buckets is operable to build a failure resilient stripe such that the failure resilient stripe comprises a plurality of storage blocks,
each storage block of the plurality of storage blocks in the failure resilient stripe is located in a different storage device of the plurality of storage devices,
the different storage devices of the plurality of storage devices are selected according to an available capacity of each storage device of the plurality of storage devices, and
a most recently added storage device of the plurality of storage devices is selected prior to an occupied storage device.
7. The system of claim 6, wherein if the first backend comprises at least two buckets, the first computing device is operable to transfer a bucket of the at least two buckets to a second backend on a second computing device.
8. The system of claim 6, wherein the first computing device is operable to split a bucket on the first backend into a first split bucket and a second split bucket.
9. The system of claim 8, wherein a plurality of failure resilient stripes associated with the bucket on the first backend is distributed among the first split bucket and the second split bucket.
10. The system of claim 8, wherein the first computing device is operable to split the first split bucket into a third split bucket and a fourth split bucket.
11. A method comprising:
building a plurality of failure resilient stripes, using a bucket of the one or more buckets on a computing device backend, such that each of the plurality of failure resilient stripes comprises a plurality of storage blocks, wherein each storage block of the plurality of storage blocks in a failure resilient stripe is located in a different storage device of a plurality of storage devices; and
if the computing device backend comprises at least two buckets, transferring a bucket of the at least two buckets to a second backend on a second computing device.
12. The method of claim 11, wherein the method comprises splitting a bucket on the first backend into a first split bucket and a second split bucket.
13. The method of claim 12, wherein the method comprises distributing a plurality of failure resilient stripes associated with the bucket on the first backend among the first split bucket and the second split bucket.
14. The method of claim 12, wherein the method comprises splitting the first split bucket into a third first split bucket and a fourth split bucket.
15. The method of claim 11, wherein the method comprises building a new failure resilient stripe according to an available capacity of the plurality of storage devices, wherein a most recently added storage device of the plurality of storage devices is selected for the new failure resilient stripe.
16. A method comprising:
selecting different storage devices of a plurality of storage devices according to an available capacity of each storage device of the plurality of storage devices, wherein a most recently added storage device of the plurality of storage devices is selected prior to an occupied storage device;
building a failure resilient stripe, using a bucket of a first computing device, such that the failure resilient stripe comprises a plurality of storage blocks, wherein each storage block of the plurality of storage blocks in the failure resilient stripe is located in the different storage devices.
17. The method of claim 16, wherein the method comprises transferring the bucket to a second computing device if the first computing device comprises at least two buckets.
18. The method of claim 16, wherein the method comprises splitting the bucket on the first computing device into a first split bucket and a second split bucket.
19. The method of claim 18, wherein the method comprises distributing a plurality of failure resilient stripes associated with the bucket on the first computing device among the first split bucket and the second split bucket.
20. The method of claim 18, wherein the method comprises splitting the first split bucket into a third split bucket and a fourth split bucket.


A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply
by applicant showing that the claims subject to the rejection are patentably distinct from the
reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the
pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of
terminal disclaimers). Such a response is required even when the nonstatutory double
patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the
claims subject to the rejection are patentably distinct from the reference application’s
claims, is necessary for further consideration of the rejection of the claims, such a filing
should not be held in abeyance. Only objections or requirements as to form not necessary for
further consideration of the claims may be held in abeyance until allowable subject matter is
indicated. see MPEP § 804
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20210349649Al).

Referring to claims 21, 26, 31, and 36, taking claim 21 as exemplary, Lee teaches
A system comprising: a first computing device comprising a first backend; ([Fig. 1A] SAN) and a plurality of storage devices, ([Figs. 2G] storage units) wherein: the first backend comprises one or more buckets, ([Figs. 2G] blade) each bucket of the one or more buckets is operable to build a failure resilient stripe, ([Figs. 2G, 4] RAID stripes span blades) and the first computing device is operable to transfer a bucket of the one or more buckets to a second backend on a second computing device ([0122 Figs. 2G, 1A] the storage system writes to NVRAM 204 are in triplicate to partitions on three separate blades 252 in some embodiments. With triple-mirrored NVRAM 204 and persistent storage protected by parity and Reed-Solomon RAID checksums, the storage system can survive concurrent failure of two blades
252 with no loss of data, metadata, or access to either).
Regarding the non-exemplary limitation of claim 26, Lee teaches and a most recently added storage device of the plurality of storage devices is selected prior to an occupied storage device ([0038, 0246, Fig. 4] When cluster geometry changes, authorities (in some embodiments of a storage cluster) list segments that are split into two or more of the new resiliency groups, and garbage collection remaps segments to keep each segment in one of the resiliency groups. If there is a change, the array leader pushes out a new version of cluster geometry to each blade in the storage system. Each authority rescans basic storage segments and collects a list of segments that are split in two or more of the new resiliency groups.).
Examiner notes that consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, see MPEP § 2173.05(a). Although the terminology in Lee is not the same as used within the instant application Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lee to understand that terms could be interchangeable. Examiner has given the terms used their broadest reasonable interpretation. It is known to substitute one known element for another to obtain predictable results. Therefore, it would have been obvious to substitute the terminology of Lee, as the terms refer to structures that carry out the same functionality, to obtain the invention as specified in the instant application claims.
	


Referring to claims 22, 28, 32, and 38, taking claim 22 as exemplary, Lee teaches
The system of claim 21, wherein the first computing device is operable to split a bucket on the first backend into a first split bucket and a second split bucket ([0244, Figs. 2G, 4] Blades of a storage system are divided into groups, referred to as resiliency groups, and the storage system enforces writes to select target blades that belong to the same group.).

Referring to claims 23, 29, 33, and 39, taking claim 23 as exemplary, Lee teaches
The system of claim 21, wherein a bucket is operable to build a plurality of failure resilient stripes ([0244, Figs. 2G, 4] Blades of a storage system are divided into groups, referred to as resiliency groups).

Referring to claims 24, 30, 34, and 40, taking claim 24 as exemplary, Lee teaches
The system of claim 21, wherein the first computing device is operable to split a bucket on the first backend into three or more split buckets ([0244, Figs. 2G, 4] Blades of a storage system are divided into groups, referred to as resiliency groups).

Referring to claims 25 and 35, taking claim 25 as exemplary, Lee teaches
The system of claim 21, wherein each bucket on the first backend is operable to build a new failure resilient stripe, and wherein a most recently added storage device of the plurality of storage devices is selected for the new failure resilient stripe ([0038, 0246, Fig. 4] When cluster geometry changes, authorities (in some embodiments of a storage cluster) list segments that are split into two or more of the new resiliency groups, and garbage collection remaps segments to keep each segment in one of the resiliency groups. If there is a change, the array leader pushes out a new version of cluster geometry to each blade in the storage system. Each authority rescans basic storage segments and collects a list of segments that are split in two or more of the new resiliency groups.).


Referring to claims 27 and 37, taking claim 27 as exemplary, Lee teaches
The system of claim 26, wherein the first computing device is operable to transfer a bucket of the one or more buckets to a second backend on a second computing device ([0122 Figs. 2G, 1A] the storage system writes to NVRAM 204 are in triplicate to partitions on three separate blades 252 in some embodiments. With triple-mirrored NVRAM 204 and persistent storage protected by parity and Reed-Solomon RAID checksums, the storage system can survive concurrent failure of two blades 252 with no loss of data, metadata, or access to either).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding storage systems and striping.
US 20220261170 A1
US 11138103 B1
US 20210109664 A1
US 20200133809 A1
US 10430279 B1
US 20190026033 A1
US 20140025770 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132